Defendant was found guilty and sentenced on a charge of the crime of bribery contained in an information filed by the district attorney of Los Angeles County.
[1] Appellant's first contention upon appeal is that the testimony introduced on behalf of the People is not sufficient to prove any of the material issues set forth in the information. Although there are some uncertainties in the evidence introduced, the matter was tried before the court without a jury, and a careful scanning of the evidence discloses the fact that there was sufficient evidence to support the charge contained in the information.
[2] The second contention of appellant is that the court erred in denying defendant's motion for dismissal. This motion was properly denied because of the foregoing conclusion reached by this court upon an examination of the evidence.
[3] The third objection of appellant is that the information does not state sufficient facts to constitute a public offense. Although the information may not be a model, it is, however, sufficient to inform the defendant of the crime with which he was charged, and as the matter was tried upon the actual public offense charged, the defendant could not have suffered any prejudice by reason of any of the slight imperfections in the form of the information as drawn.
The fourth objection of appellant is that the judgment is against law, but this objection is evidently wholly based *Page 58 
upon the same objections that we have heretofore covered in this opinion.
The judgment and order denying motion for a new trial are both affirmed.
Houser, J., concurred.